Parker C. J.
delivered the opinion of the Court. This verdict appears to have been returned by consent; so that nothing can be taken as found by the jury. We must consider the question put to us to be, whether the facts stated would justify a verdict in favor of the plaintiff. And we are satisfied that such would have been the verdict, had the case been submitted to a jury for their determination upon the facts.
The goods were consigned by the plaintiff to King, one of the defendants. They were taken out by him to Cumana, and there were deposited in a warehouse used equally by King, Otis, and Holden. There was no copartnership when the goods were shipped, nor when they arrived at Cumana. One article, of the value of three dollars, was sold by King alone on the 20th of August, before the copartnership commenced ; and for that the firm is not liable. But on the 4di of September written articles of copartnership were drawn out, and signed by King, Otis, and Holden. The object was *40commission business, and they agreed to divide the commissions. The residue of the goods were sold after this. Otis left Cumana for Boston on the 7th of September, the articles of copartnership being in force, and the three having a joint place of business, and bearing jointly the expenses of their establishment. We think the presumption violent, that each partner turned into the common stock his separate consignments, and that they were to share the commissions between them. The action is brought against the firm for the proceeds of the goods, and we think they must be all charged, unless they show satisfactorily, that each transacted business separately in relation to his separate consignments, after they had entered into copartnership. There was the testimony of Holden to show that they sold separately, and that when one sold goods consigned to another, the money was paid over to him ; but it does not appear whether this was before the partnership or after. Indeed it could not apply to Otis, who left the place for Boston before any goods appear to have been sold after the copartnership.
The defendants complain of the rejection by the judge, of parol evidence tending to limit and restrict the copartnership as it appears in writing; but we think the evidence was rightly excluded, for by the terms of the articles the copartnership was general, and if it was intended to restrain it, the writing should have specified the limitation.1

Judgment for the plaintiff.


 See Ward v. Lewis, 4 Pick. 520.